Case 6:12-cv-00855-RWS Document 876 Filed 07/02/20 Page 1 of 1 PageID #: 57985



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

 VIRNETX INC., ET AL.,                          §
                                                §
                  Plaintiffs,                   § CIVIL ACTION NO. 6:12-CV-00855-RWS
                                                §
 v.                                             §
                                                §
 APPLE INC.,                                    §
                                                §
      .           Defendant.                    §
                                                §
                                              ORDER

          On June 25, 2020, the Court ordered the parties to submit a joint motion requesting any

 necessary redactions to the Court’s June 24, 2020 Order (Docket No. 871) prior to its unsealing.

 Docket No. 872. In response, the parties have filed a joint notice (Docket No. 875) indicating that

 neither party will seek to seal any portion of Docket No. 871.

          Accordingly, the Clerk of the Court is directed to unseal Docket No. 871.

          So ORDERED and SIGNED this 2nd day of July, 2020.




                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE
